Exhibit 10.27 Five Prime Therapeutics, Inc.2013 Omnibus Incentive Plan Restricted Stock Agreement This Restricted Stock Agreement (this “Agreement”) governs the grant of a Restricted Stock award (the “RSA”) by Five Prime Therapeutics, Inc., a Delaware corporation (“FivePrime”), to the award recipient identified below.The RSA is subject to the terms and conditions set forth in this Agreement, which includes this cover sheet and the attached additional terms and conditions, and in FivePrime’s 2013 Omnibus Incentive Plan (as amended from time to time, the “Plan”). Name of Award Recipient: Grant Date: Number of Shares of Common Stock Subject to the RSA: Shares Vest Date Vesting Schedule: 25% of shares 50% of shares 25% of shares February 5, 2019
